Citation Nr: 0818606	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  07-24 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased initial evaluation for Post-
Traumatic Stress Disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
May 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted the veteran's claim for entitlement 
to service connection for PTSD and assigned a 30 percent 
disability evaluation.  The veteran claims the disability is 
more severe than the evaluation assigned.  The Board also 
notes that the appeared at a Video Conference Hearing on 
January 15, 2008, before the undersigned Acting Veteran's Law 
Judge

The Board further notes that the record contains medical and 
lay evidence as well as statements from the veteran herself 
indicating she is unable to work as a result of her PTSD.  
Accordingly, the issue of entitlement to total disability 
based upon individual unemployability (TDIU) is hereby 
REFERRED to the RO for further action.


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
mood disturbances such as depression and irritability; 
insomnia; significant memory impairment; anxiety attacks more 
than once a week; difficulty with social interaction; and 
social isolation productive of considerable social and 
industrial impairment.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran on February 2005, May 2005 
October 2005 and October 2006.  The February 2005 and March 
2006 letters fully addressed all four notice elements and 
were sent prior to the September 2006 initial AOJ decision in 
this matter.  The letters informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in her possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2007).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA Medical Center 
(VAMC) treatment records from Togus VAMC.  In addition to her 
own statements, the veteran submitted a January 2005 Vet 
Center Client Intake Assessment, lay statements from two 
pastors and her husband.  She was provided an opportunity to 
set forth his or her contentions during the hearing before 
the undersigned Veterans Law Judge in January 2008.  The 
veteran was afforded a VA medical examination in September 
2006.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The veteran contends that the current 30 percent evaluation 
assigned for her service-connected PTSD does not accurately 
reflect its severity.  Having considered the veteran's 
contention in light of the record and the applicable law, the 
Board will grant the benefit sought under the "benefit-of- 
the-doubt" rule, which provides that where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant is to prevail 
upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 
see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2007).  Separate 
Diagnostic Codes identify the various disabilities and the 
criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran is appealing a rating that was assigned in 
conjunction with the original grant of service connection for 
her PTSD.  The September 2006 rating decision established 
service connection for PTSD with an effective date of 
December 30, 2004, the original date of the veteran's claim, 
and assigned from that effective date the 30 percent rating 
now challenged on appeal.  A rating that is assigned with a 
grant of service connection must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the effective date of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the Board has considered all lay and medical 
evidence of record throughout the appeal period to determine 
any variances in the severity of the disability since 
December 2004.

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational task (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating is warranted for greater occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In Mauerhan, the United States Court of Appeals for Veterans 
Claims ("Court") rejected the argument "that the DSM-IV 
criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) are used to 
diagnose PTSD rather than evaluate the degree of disability 
resulting from the condition.  Although certain symptoms must 
be present in order to establish the diagnosis of PTSD, as 
with other conditions, it is not the symptoms but their 
effect that determines the level of impairment.  Id.

The Global Assessment of Functioning ("GAF") score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  A GAF score is highly probative as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or a serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, unable to keep a job).  See DSM-IV at 44-47.  The 
DSM-IV describes a GAF score of 51 to 60 as reflecting a 
moderate level of impairment, e.g., flattened affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning, 
e.g., having few friends or having conflicts with peers or 
co-workers.  See 38 C.F.R. § 4.130.

A January 2005 Vet Center Client Intake Assessment Report 
(Report) also diagnosed the veteran with "severe" PTSD; 
however deferred her GAF.  The Report described the veteran 
as a rape victim who continues to re-experience the rape, 
exhibits avoidance and numbing symptoms and has persistent 
symptoms of increased arousal and exaggerated startle 
response.  Eye-contact was reported as excellent and affect 
was noted as appropriate.  The veteran was noted to be 
oriented in all spheres with no evidence of thought disorder 
and she was not seen as suicidal or homicidal.  The Report 
stated that the veteran works at home sewing because she 
prefers to avoid contact with people.

Subsequent to the veteran's January 2008 Video Conference 
hearing with the Board, new evidence was submitted with a 
waiver of RO review.  The new evidence consists of VA 
psychiatric clinical records, dated from May 2005 through 
January 2008.  These records reveal that the veteran is seen 
regularly for therapy by her treating clinical psychologist 
to deal with many significant symptoms associated with her 
service-connected PTSD, such as recurrent bouts of 
irritability, anxiety, depression.  However, the notes of 
these therapy sessions also often indicate that the veteran 
is coping adequately.  There is also a more thorough 
psychiatric examination, dated in September 2006 and entitled 
"addendum," which included a diagnosis of PTSD and a GAF of 
50.

A September 2006 VA examination ("VAE" or "VA Exam") noted 
that the claims file and medical records were reviewed.  The 
examiner reported the veteran to be neat and tidy but tearful 
for during the interview.  It was apparent that the veteran 
has difficulty concentrating, was unable to do the serial 
sevens, had difficulty communicating, poor eye contact, and 
exhibited a depressed mood.  The diagnosis was PTSD and 
assigned a GAF of 60.  The examiner concluded the veteran had 
a moderate impairment of industrial capacity and social 
function with a guarded prognosis.  The examiner noted 
avoidance behavior, social withdrawal and irritability.  

The veteran submitted several statements wherein she 
described her symptoms.  She indicated she has headaches, 
trouble sleeping, nightmares and anxiety.  She stated that 
she is always vigilant regarding safety and security and that 
she needs control all the time.  She prefers to stay at home 
and stay in bed.  She reported that sometimes she has to 
force herself to do things such as participate in her 
children's school activities.  She stated that she does 
things for other people, not for herself.

The veteran's pastors also submitted lay statements attesting 
to the veteran's dysphoric mood and her expressions to them 
of feeling overwhelmed with life.  The veteran's husband 
submitted a statement attesting to the veteran's anxiety, 
poor self-esteem, lack of motivation, isolation from social 
situations and friends and anger/rage.  According to the 
veteran's husband, the veteran displays a lack of interest 
and communication in her children's lives and in his life 
because of her distraction with her psychological issues.  

The Board concludes that the record indicates that the 
veteran's PTSD symptoms match some of the rating criteria 
under the 30 percent rating (depressed mood, sleep 
impairment) and the 50 percent rating (flattened affect, 
panic attacks more than once a week, difficulty in 
establishing and maintaining effective work and social 
relationships).  However, resolving reasonable doubt in the 
veteran's favor the overall medical evidence more closely 
assesses the veteran's occupational and social impairment at 
a 50 percent rating.

Because the veteran has some of the criteria for a 50 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as irritability, loss of interest, 
and emotional reactions, etc., see Mauerhan, supra, the Board 
concludes her overall level of disability more nearly 
approximates that consistent with a 50 percent rating.  The 
lay testimony of record, the Vet Center Report and the 
veteran's VAMC clinical records support the Board's 
conclusion that a rating of 50 percent, as assigned herein is 
warranted for the entire time covered by this appeal.  

The preponderance of the evidence, however, weighs against a 
rating in excess of 50 percent for the veteran's PTSD.  There 
is insufficient evidence of symptomatology that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating.  The record does not indicate the 
veteran has obsessional rituals that interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting ability 
to function independently.  Examiners have reported her to 
have appropriate and effective impulse control.  She has been 
found to have good spatial orientation and her personal 
appearance is noted to be appropriate.  She exhibits none of 
the criteria listed for a 100 percent rating.  See 38 C.F.R. 
§ 4.7 (2007).

Moreover, the veteran does not have total social impairment.  
She does have deficiencies in this area, but that is 
contemplated by the criteria in the assigned 50 percent 
rating. She has some social isolation, but she has contact 
with others.  She regularly attends church and she home 
schools her children.  She has been able to maintain some 
relationships, and she feels she has some relationship with 
her family.  She has stayed married to the same man for over 
18 years.  Her VA treatment reports and VA exams show no 
evidence of psychosis and that she generally copes adequately 
with her psychiatric problems.  Medical notes indicate she is 
regularly coherent, alert and oriented to time place and 
person.  She denies homicidal thoughts.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the veteran's PTSD 
disability may be granted when it is demonstrated that it 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).

There is no evidence that the veteran's service-connected 
PTSD disability addressed above has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (2002).  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2007).

There is also no evidence that the schedular evaluation in 
this case is inadequate.  As discussed above, there are 
higher ratings for psychiatric disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The veteran 
has not required any hospitalization for the PTSD.  She has 
not demonstrated marked interference with employment due to 
the PTSD alone in that she testified she was employed until 
one week prior to her Board hearing in January 2008.

There is no objective evidence of any symptoms due to the 
veteran's service-connected PTSD that are not contemplated by 
the rating criteria.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996). (When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

In summary, the preponderance of the evidence is against an 
initial evaluation in excess of 50 percent for the veteran's 
PTSD.  Because this is an appeal from the initial rating for 
the PTSD disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson, 12 Vet. 
App. at 126.  In this instance, the Board finds the record 
does not show varying levels of disability and, therefore, 
does support not the assignment of a staged rating for the 
PTSD disability at any time.

Having considered the veteran's contention in light of the 
record and the applicable law, the Board will grant an 
increased evaluation from 30 percent disabling to 50 percent 
disabling under the "benefit-of- the-doubt" rule.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994).  


ORDER

Entitlement to an evaluation of 50 percent for PTSD is 
granted subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


